DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-16 and 18 have been examined in this application.  This communication is a final rejection to the “Amendments to the claims” and “Remarks” filed 1/27/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, and 15-16, and 18 are rejected under 35 USC 103 as being anticipated over US Patent Application Number 2013/0333628 by Wickens in view of US Patent Application Number 2015/0245591 by Dumas.

Regarding claim 1, Wickens discloses a garment for an animal (vest 200) comprising:
A body panel configured to be carried upon at least a portion of the animal (on either side of closure 210), wherein said body panel has a front end (adjacent the head of the animal) and a rear end (adjacent the rear);
A first plurality of pockets (compartments 402a-d) and a second plurality of pockets carried on said body panel (compartments 402e-h);
A first fastener configured to releasably couple one point of said body panel to another point of the body panel (paragraph 24 discloses “the edges may be joined together by one or more fasteners, including but not limited to stitching, zippers, buttons, snaps and hook and loop fasteners”), so as to form an opening to receive at least a portion of the animal therethrough (see Figure 4A);
A first shoulder panel extending from said front end of said body panel (around compartment 112 in Figures 4B and 4C);
A second shoulder panel extending from said front end of said body panel (around compartment 162 in Figures 4B and 4C), said first shoulder panel and said second shoulder panel configured to be positioned over respective shoulders of the animal (see Figure 4A); and
An opening formed to receive a head of the animal therethrough (see front edge 202 in Figure 4A);
Wherein said body panel includes a central section, which is configured to be positioned parallel with a spine of the animal (along closure 210), and wherein each on of said first plurality of pockets and said second plurality of pockets are disposed on different sides of said central section (see Figures 4B and 4C), and
Wherein said first and second plurality of pockets each include an edge that extends to a rear end of said body (Figures 4A-C show pockets 402a-h having many edges, including some that extends to a rear end of said body)
Wickens does not disclose the first shoulder panel extending to an end, the second shoulder panel extending to an end, said first and second shoulder panels spaced apart to form a gap therebetween, a second fastener configured to releasably couple said first shoulder panel to said second shoulder panel.  However, this limitation is taught by Dumas.  Dumas discloses an animal garment having first and second shoulder panels (beneath left and right pads in Figures 1 and 2) with spaced apart ends that are held together by Velcro 4.  It would be obvious to a person having ordinary skill in the art to modify Wickens using the teachings from Dumas to make it easier to attach and remove the vest.

Regarding claim 2 (dependent on claim 1), Wickens discloses said first shoulder panel and said second shoulder panel each including a pocket (compartments 112 and 162).  

Regarding claim 3 (dependent on claim 1), Wickens discloses each of said pockets having openings that are axially aligned with each other (see compartments 402a and 402e in Figures 4B and 4C).

Regarding claim 4 (dependent on claim 1), Wickens discloses said pockets of said first plurality of pockets are directly adjacent to each other and said pockets of said second plurality of pockets are directly adjacent to each other (see compartments 402a-d and 402e-f in Figures 4B and 4C).  

Regarding claim 5 (dependent on claim 1), Wickens discloses said first and second plurality of pockets each include an edge that extends to as to be proximate to said front end of said body that at least partially defines said gap between said first and second shoulder panels.  Compartments 112 and 162 include edges that are proximate to the front end of the body that defines the gap 202 between the first and second shoulder panels.

Regarding claim 10 (dependent on claim 1), Wickens discloses a loop attached to said body (loop 212).  

Regarding claim 11 (dependent on claim 10), Wickens discloses said loop being positioned between said first and second shoulder panels (see Figures 4B and 4C).  

Regarding claim 12 (dependent on claim 1), Wickens discloses said first shoulder panel and said second shoulder panel extend from said body panel at an angle relative to a longitudinal axis of the garment (see Figures 4B and 4C).

Regarding claim 15 (dependent on claim 1), Wickens discloses said first and second plurality of pockets include openings that are configured to be selectively closed by a fastener.  Claim 14 discloses “said compartment having a closeable opening wherein body conforming material may be inserted or removed through said opening”.  

Regarding claim 16 (dependent on claim 2), Wickens discloses said pocket of said first and second shoulder panels has an elongated opening.  Paragraph 37 discloses “the weight compartment may further include an insertion point into which the weight material may be inserted, or removed, from the weight compartment 500”.  
Wickens and Dumas do not disclose the opening extending the width of said shoulder panels.  However, it would have been an obvious matter of design choice to make the compartments 112 and 162 out of whatever size desired to carry different sizes of weights to accommodate different animals, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18 (dependent on claim 1), Wickens discloses each of said first plurality of pockets has an elongated opening, and wherein each of said second plurality of pockets has an elongated opening, such that said elongated openings of said first plurality of pockets is spaced apart to said elongated openings of said second plurality of openings.  Claim 14 discloses “said compartment having a closeable opening wherein body conforming material may be inserted or removed through said opening”, and Figures 3A-4C show the compartments being spaced apart from each other, therefore the openings of the compartments must also be spaced apart from each other.
Wickens does not disclose the elongated openings of the first plurality of pockets being parallel to said elongated openings of said second plurality of pockets.  However, it would be obvious to a person having ordinary skill in the art to modify Wickens to place the openings towards the spine of the animal so that the openings face upward and the weights are less likely to fall out due to gravity, which would also place the openings of the first plurality of pockets parallel to the openings of the second plurality of pockets. 

Claim 6 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2013/0333628 by Wickens in view of US Patent Application Number 2015/0245591 by Dumas, in further view of US Patent Number 6,267,083 to Chimienti.

Regarding claim 6 (dependent on claim 1), Wickens does not disclose said body panel and said shoulder panels comprise a first material layer and a second material layer separated by a resilient material.  Column 2, lines 51-54 disclose “The reinforcement may take the form of additional layers of thick fabric below the pockets, or it may include a sheet of rigid material sewn between the fabric layers beneath the pockets”.  It would be obvious to a person having ordinary skill in the art to modify Wickens using the teachings from Chimienti to provide additional reinforcement below the compartments for support and comfort. 

Claims 7-9 and 13-14 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2013/0333628 by Wickens in view of US Patent Application Number 2015/0245591 by Dumas, in further view of US Patent Application Number 2007/0079767 by Albers.

Regarding claims 7 (dependent on claim 1) and 13 (dependent on claim 1), Wickens does not disclose said first fastener or said second fastener including a cam buckle clip and a strap.  However, this limitation is taught by Albers.  Paragraph 43 discloses “Various other fastener structures are known in the art and can be utilized in place of the hook and loop fasteners illustrated, including fasteners that are not limited to buckles such as a cam buckle”.  It would be obvious to a person having ordinary skill in the art to modify Wickens using the teachings from Albers as a substitution of known types of fasteners for animal garments.

Regarding claim 8 (dependent on claim 7)¸ Wickens discloses said strap is attached proximate to a first lateral edge of said body panel, and said cam buckle clip is attached to a strap that is attached to said body panel across an area extending from a point proximate said central section to a point proximate to a second later edge of said body panel that is opposite said first lateral edge.  Paragraph 24 discloses “the edges may be joined together by one or more fasteners, including but not limited to stitching, zippers, buttons, snaps and hook and loop fasteners”.

Regarding claims 9 (dependent on claim 7) and 14 (dependent on claim 13), Wickens discloses said first fastener comprising hook and loop material.  Paragraph 24 discloses “the edges may be joined together by one or more fasteners, including but not limited to stitching, zippers, buttons, snaps and hook and loop fasteners”.

Response to Arguments
Applicant’s arguments filed 1/27/2022 have been considered but are not persuasive. 
Regarding the argument that the weight vest of Wickens does not teach nor suggest pockets having an edge that extends to the rear end of the weight vest, on the contrary, the pockets of Wickens have many edges, some of which extends to the rear end of the weight vest, as shown in Figures 3A-4C. 
Regarding the argument that there is no suggestion or motivation to combine the teachings of Wickens and Dumas because the collar of Wickens is directly attached to the chest section, using a fastener 4, as taught by Dumas, would still allow the collar to be attached to the vest section, as the various sections of the weighted vest of Wickens can be attached via fasteners such as Velcro.  Furthermore, regarding the argument that the weight vest of Wickens is formed to be conforming to the body of the dog, using fasteners such as Velcro would allow the vest to be adjustable to better conform to the body of the dog.  As pointed out by the section highlighted by the applicant, the compression fit is provided by the stretch and compression properties of the fabric, and using fasteners does not take away from these properties, as Wickens also uses fasteners such as Velcro as closure 210 to secure the vest to the animal.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642